UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 19-09316 AB (SKx) Date: January 15, 2020

 

Title: Madeleine Marlene Menzoyan v. Wells Fargo Bank, N.A. et al

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER DENYING MOTION FOR REMAND

For the reasons stated in Defendant’s Opposition, the Court has subject
matter jurisdiction over this action. The Court therefore SUMMARILY DENIES
Plaintiff's Motion for Remand. (Dkt. No. 9.) The January 17 hearing is vacated.

Plaintiff is hereby admonished for not filing a proposed Order with her
motion, as required by Local Rule 7-20. Parties must also comply timely and in
good faith with Local Rule 7-3; Plaintiff's compliance with Local Rule 7-3 relative
to this motion was questionable. Future violations of any rule may result in
sanctions, or in a motion being stricken or summarily denied.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk CB

1
